UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7828



JEAN-CLAUDE RINEHART,

                                              Plaintiff - Appellant,

          versus


JOEL H. BREWER, Person County District At-
torney; PERSON COUNTY SHERIFF’S DEPARTMENT;
GAIL SHULL, Detective, Person County Sheriff’s
Department,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Dis-
trict Judge. (CA-97-713-1)


Submitted:   February 25, 1999            Decided:   March 10, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jean-Claude Rinehart, Appellant Pro Se. Mark John Pletzke, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina;
Keith David Burns, FAISON & GILLESPIE, Durham, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jean-Claude Rinehart appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no re-

versible error.    Accordingly, we affirm on the reasoning of the

district court.   See Rinehart v. Brewer, No. CA-97-713-1 (M.D.N.C.

Nov. 6, 1998).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2